DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Applicant argues that Hargrove fails to teach any cap extending from the collar and holding the elongate piercing member and the delivery member, that Hargrove fails to teach that the second end of the elongate piercing member and the second end of the delivery member are disposed within the collar, and further that the skilled artisan without hindsight in view of Hargrove’s teachings would not reasonably identify the Element 16 as the first end and somehow identify the central spike (36) as the second end to somehow form an elongate piercing member. These arguments are not persuasive.
Hargrove clearly teaches a cap extending from the collar and holding the elongate piercing member and the delivery member. The cap is interpreted to ‘hold’ thee elongate piercing member and the delivery member at least because the elongate piercing member and the delivery member are directly connected to the cap and derive support therefrom. Therefore the cap ‘holds’ the recited elements as claimed. 
Hargrove further teaches that the second end of the elongate piercing member and the second end of the delivery member are disposed within the collar at least because they extend into and are at least partially contained within a space for receiving the vial which is defined by the collar. Applicant appears to imply, through arguments, that the limitations as claimed require that the entirety of the second end of the piercing member and the second end of the delivery member must be disposed within a space bounded by the collar and not extending longitudinally beyond the collar. This however is not required by the claims.

To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to a hypothetical person of ordinary skill in the art. Knowledge of applicant’s disclosure must be put aside in reaching this determination, yet kept in mind in order to determine the "differences," conduct the search and evaluate the "subject matter as a whole" of the invention. The tendency to resort to "hindsight" based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.
	Impermissible hindsight must be avoided in reaching a legal conclusion of obviousness, and is not a consideration in a determination of anticipation which is based on the express, implicit, and inherent disclosure of the prior art reference. Furthermore, Applicant fails to provide any argument as to why Examiner’s interpretation of the prior art is improper. In this instance, the interpretation of the prior art provided clearly demonstrates that the claims as currently presented are anticipated by Hargrove. 
	Regarding Applicant’s argument that the drawings, in particular Fig. 1, shows the “syringe needle” as in claim 10; this arguments is not persuasive. Although Applicant might reasonably argue the figures show the piercing element is a needle as it is hollow, slender, sharp, and intended for piercing; the elongate piercing element is not shown as a “syringe needle” as no syringe is shown and there does not appear to be any indication that the needle is configured for use with a syringe. Applicant may wish to reconsider the use of the term “syringe” to describe the needle/piercing element. 

Examiner’s Note
	Applicant is encouraged to contact Examiner, at Applicant’s convenience, to discuss the current rejections, prior art of record, and any potential amendments Applicant may wish Examiner to consider. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one of the first end of the piercing member, the second end of the piercing member, and the second end of the delivery member includes a syringe needle", as in claim 10,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,573,967 (Hargrove et al.), hereinafter reference as Hargrove.

    PNG
    media_image1.png
    1177
    863
    media_image1.png
    Greyscale


An elongate piercing member (at least 36 and 32) having a first end (16) and a second end (See annotated Figure), 
the first end (16) of the elongate piercing member configured to engage an administration port (15) (Column 3: Lines 64-66);
a delivery member having a first end and a second end (See annotated Figure),
 the first end of the delivery member configured to engage a delivery site (21) (Column 6: Lines 22-26)); 
a collar (See annotated Figure) configured to engage a vial (35); and 
a cap (See annotated figure) extending from the collar and holding the elongate piercing member and the delivery member such that the second end of the elongate piercing member and the second end of the delivery member are disposed within the collar,
wherein the first end and the second end of the elongate piercing member are located at longitudinally opposed ends of the elongate piercing member extending through the cap. See Figs 1-2 of Hargrove, as well as annotated figure above.
Regarding claim 3, Hargrove teaches the reconstitution device of claim 1, as described above, wherein the collar (39) is cylindrical and is configured to concentrically engage the vial (35) (Column 4: Lines 56 - 59).
Regarding claim 4, Hargrove teaches the reconstitution device of claim 1, as described above, wherein the collar engages with the vial (Column 4: Lines 56-59), such that the piercing member is in fluid communication with the vial and the delivery member is in fluid communication with the vial (Column 4: Lines 52-54).

Regarding claim 6, Hargrove teaches (Figure 1) the reconstitution device of claim 1, as described above, wherein the delivery site is an IV line (21), connectable to a patient, and wherein the first end of the delivery member (See annotated Figure) is configured to connect to the IV line (Column 2: Lines 50-58).
Regarding claim 7, Hargrove teaches the reconstitution device of claim 1, as described above, wherein, when placed in an operating position, each of the elongate piercing member and the delivery member are oriented vertically, (See Figs. 1-2 and annotated figure).
Regarding claim 10, Hargrove teaches the reconstitution device of claim 1, as described above, wherein at least one of the first end of the piercing member (16), the second end of the piercing member (See annotated figure), and the second end of the delivery member (Element 38) includes a syringe needle (Element 36; Column 4: Lines 52-54).

Regarding claim 11, Hargrove teaches (Figs. 1-2 and annotated Figure)) a reconstitution system comprising: 
a drug vial (35); 
a fluid container (11); and 
a reconstitution device, the reconstitution device including: 
an elongate piercing member (at least 36 and 32) having a first end (16) and a second end (See annotated Figure), 
the first end (16) of the elongate piercing member configured to engage an administration port (15) (Column 3: Lines 64-66);

 the first end of the delivery member configured to engage a delivery site (21) (Column 6: Lines 22-26)); 
a collar (See annotated Figure) configured to engage a vial (35); and 
a cap (See annotated figure) extending from the collar and holding the elongate piercing member and the delivery member such that the second end of the elongate piercing member and the second end of the delivery member are disposed within the collar,
wherein the first end and the second end of the elongate piercing member are located at longitudinally opposed ends of the elongate piercing member extending through the cap. See Figs 1-2 of Hargrove, as well as annotated figure above.
Regarding claim 12, Hargrove teaches the reconstitution system of claim 11, as described above, wherein the collar engages the vial (35), such that the piercing member is in fluid communication with the vial and the delivery member is in fluid communication with the vial (See Figs. 1-2 and annotated Figure) (Column 4: Lines 50-54).
Regarding claim 13, Hargrove teaches the reconstitution system of claim 12, as described above, wherein the fluid container (11) holds a fluid, such that the fluid may travel from the fluid container into the first end (16) of the piercing member, through the piercing member, from the second end of the piercing member (See annotated Figure) into the vial (35), from the vial into the second end of the delivery member (38), through the delivery member, and from the first end of the delivery member (See annotated Figure) to the delivery site (21) (Abstract: Lines 1-5).
Regarding claim 14, Hargrove teaches the reconstitution system of claim 11, wherein the vial (35) contains an active agent (Column 5: Line 67 – Column 6: Line 2).
Regarding claim 15, Hargrove teaches the reconstitution system of claim 14, wherein the active agent is a pharmaceutical agent or a nutritional supplement (Column 6: Lines 22-26).

Regarding claim 17, Hargrove teaches the reconstitution system of claim 16, as described above, further including an infusion pump in operable communication with the IV line (Column 1: Lines 41-45).

Regarding claim 19, Hargrove teaches a method of using a reconstitution system comprising: 
providing a collar that engages a vial (35) and includes a cap extending form the collar, the cap holding an elongate piercing element having a first end (16) and a second end located at a longitudinally opposed ends of the elongate piercing member (See Figs 1-2 and annotated Figure);
placing the elongate piercing member and a delivery member to be placed in simultaneous communication with an inside of a vial (35) (See Figs. 1-3 and annotated Figure);
introducing a fluid from the container to be introduced (Column 5: Line 62 – Column 6: Line 2), via first end and through the second end of the elongate piercing member, into the vial to mix with an agent located within the vial to form a mixed drug (Column 6: Lines 22-26) (See Figs. 1-3 and annotated Figure); and 
delivering the mixed drug to be delivered from the vial together with fluid from the container, via the delivery member (Column 3: Lines 19-23) (See Figs. 1-3 and annotated Figure).
Regarding claim 20, Hargrove teaches the method of Claim 19, as described above, wherein delivering the mixed drug from the vial (Column 6: Lines 22-26), via the delivery member, includes connecting a distal end of the delivery member to a tube that is connectable to a patient (21) (See Figs. 1-3 and annotated Figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargrove.
Regarding claim 2, Hargrove teaches the reconstitution device of claim 1, as described above. Hargrove is silent to the cap being formed integrally with the collar. 
Though Hargrove does not specify a singular combined cap and collar, both a cap and collar are disclosed by Hargrove. It has been held that forming in one piece an article that has previously formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(5)(B).
Thus, before the filing date, it would have been obvious to one skilled in the art to form a single piece from the collar and the cap. Therefore, claim 2 contains no patentably distinct limitations.

Hargrove does specify a closure (15), or administration port, that interacts with a spike (16) or piercing member (Column 3: Lines 65-67). Though Hargrove does not specify that the parts are formed integrally, it has been held that forming in one piece an article that has previously formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(5)(B).
Thus, before the filing date, it would have been obvious to one skilled in the art to form a single piece out of the piercing member and the administrative port. Therefore, claim 8 contains no patentably distinct limitations.
Regarding claim 9, Hargrove teaches the reconstitution device of claim 8, as described above, wherein the administration port (15) is connected to an IV solution container (11).
Regarding claim 18, Hargrove teaches the reconstitution system of claim 11, as described above. Hargrove fails to disclose the fluid container being formed integrally with the reconstitution device.
While Hargrove fails to disclose a system in which the fluid container is integrally formed to the remainder of the reconstitution device, a fluid container in fluid communication with the reconstitution system is described (Column 3: Lines 62-67). It has been held that forming in one piece an article that has previously formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(5)(B).
Therefore, before the filing date, it would have been obvious to one skilled in the art to integrate the fluid container to the remainder of the reconstitution device. Therefore, claim 18 contains no patentably distinct limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/Benjamin J Klein/Primary Examiner, Art Unit 3781